       Case 1:20-cv-04390-PAE-SLC Document 14 Filed 10/23/20 Page 1 of 1


 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------------- X
                                                                      :
 DENISE LYMAN,                                                        :
                                                                      :   Case No. 1:20-cv-04390 (PAE)
                                     Plaintiff,                       :
                                                                      :
               -against-                                              :   NOTICE OF LIMITED
                                                                      :   APPEARANCE OF
 NEW YORK CITY HEALTH + HOSPITALS CORP., :                                PRO BONO COUNSEL
                                                                      :
                                     Defendant.                       :
 -------------------------------------------------------------------- X


To the Clerk of this Court and all parties of record:

        Please enter our appearances as pro bono counsel in this case on behalf of Plaintiff Denise

Lyman for the limited and exclusive purpose of mediation.

        The undersigned certify that we are admitted to practice before this Court.

 Dated: Newark, New Jersey
        October 23, 2020

                                                /s Alan Serrins
                                                   Alan Serrins
                                                   alan.serrins@shu.edu

                                                /s Adam E. Collyer
                                                   Adam E. Collyer
                                                   adam.collyer@shu.edu

                                                /s Christopher M. Kwok
                                                   Christopher M. Kwok
                                                   christopher.kwok@shu.edu

                                                   SETON HALL UNIVERSITY
                                                   SCHOOL OF LAW
                                                   CONFLICT MANAGEMENT PROGRAM
                                                   One Newark Center, Room 429
                                                   Newark, New Jersey 07102
                                                   973.642.8084 [Office]
